Title: To George Washington from Samuel Hodgdon, 28 April 1779
From: Hodgdon, Samuel
To: Washington, George



May it please Your Excellency
Pluckemin [N.J.]April 28 1779

Captn Winder calls on me with a Letter from Mr Henry inclosing an Invoice and receipt for sundry Military Stores delivered Captn Winder for the use of the First Maryland Brigade, and requests that I would take the Brigade Quarter Masters receipts & charge them to the Brig[ad]e and forward him my rect to Cancel Captn Winders. as this mode is entirely new, and for several reasons unexceptionable, I did not chuse to make a precident, I therefore waited on General Knox for advice and direction he was of opinion that I ought not to do it without a positive order from your Excellency these are the reasons Sir, that gave Birth to the reference. With respect and esteem I am Yours &c.

        Samuel Hodgdon F.C.M.S.
